Citation Nr: 0121236	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  96-45 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from November 1972 to June 1974.

In March 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for service connection for PTSD.  He appealed 
to the Board of Veterans' Appeals (Board).  The Board issued 
a decision in June 1997 denying his claim as not well 
grounded, and he appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  The Court affirmed the Board's 
decision in November 1999, and he appealed to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit Court).

In November 2000, the Federal Circuit Court issued a 
miscellaneous order concerning the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), finding that it "may affect the 
disposition of many appeals" since, among other things, it 
eliminated the requirement of submitting a well-grounded 
claim before receiving assistance from VA in developing the 
claim.  So in December 2000, the Federal Circuit Court 
granted the Secretary of VA's unopposed motion that the case 
be remanded to the Court for proceedings consistent with the 
VCAA.  The Court, in turn, issued an order in January 2001 
vacating the Board's June 1997 decision and remanding the 
case to the Board for further development and readjudication 
in light of the VCAA.

Also in January 2001, during the pendency of the appeal, the 
RO granted service connection for PTSD and assigned a 100 
percent rating effective from October 29, 1999.  The 
veteran's representative, Kenneth B. Mason, an attorney, 
since has indicated in an April 2001 statement that the 
veteran wants a 100 percent rating for his PTSD prior to 
October 29, 1999; he wants the 100 percent rating retroactive 
to September 26, 1995, the date of receipt of his claim for 
service connection for PTSD.  See also a March 13, 2001, 
report of contact with the representative.  This issue will 
be addressed in the REMAND following the ORDER, whereas the 
claim for service connection for PTSD will be dismissed 
as moot.

FINDINGS OF FACT

1.  In January 2001, during the pendency of this appeal, the 
RO granted the veteran's claim for service connection for 
PTSD and assigned a 100 percent rating effective from October 
29, 1999.

2.  In light of the RO's January 2001 decision granting the 
veteran's claim for service connection for PTSD, there is no 
remaining justiciable issue on appeal concerning his 
entitlement to this benefit.


CONCLUSION OF LAW

The issue of the veteran's entitlement to service connection 
for PTSD has become moot.  38 U.S.C.A. § 7105 (West 1991); 
Holland v. Brown, 9 Vet. App. 324 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the veteran perfects an appeal to the Board, his appeal 
continues until it is resolved by him withdrawing the appeal, 
until the full benefits sought on appeal are granted by the 
RO, or until there is a decision by the Board deciding his 
appeal.  See Holland v. Brown, 9 Vet. App. 324 (1996).

In this particular appeal, records show that the RO granted 
the veteran's claim for service connection for PTSD in a 
January 2001 decision and assigned a 100 percent rating 
effective from October 29, 1999.  Consequently, there is no 
remaining justiciable issue on appeal concerning his 
entitlement to service connection for this condition.  And 
under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Hence, since there are no 
remaining allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
this appeal and, accordingly, it must be dismissed.

ORDER

The appeal for service connection for PTSD is dismissed as 
moot.


REMAND

As alluded to earlier, now that service connection for PTSD 
has been granted, the veteran wants his 100 percent rating 
for the condition to be earlier than October 29, 1999; he 
wants both the grant of service connection and the 
100 percent rating to be retroactive to September 26, 1995, 
the date of receipt of his claim for service connection for 
PTSD.  However, the RO first must address these issues prior 
to any further consideration of them by the Board.  And if 
denied, the veteran must be given an opportunity to 
"perfect" an appeal concerning these issues by filing a 
timely Notice of Disagreement (NOD) in writing-at the RO, 
and after a Statement of the Case (SOC) has been issued, 
filing a timely Substantive Appeal, e.g., a VA Form 9 or 
equivalent statement-also at the RO.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306 (2000).  The veteran's representative thus far 
only has submitted statements to the Board (but not the RO) 
requesting an earlier effective date for service connection 
and the 100 percent rating.  And since the RO is the agency 
of original jurisdiction, any "disagreement" with the 
current effective date of October 29, 1999, first must be 
addressed at the RO level.

These additional issues also must be adjudicated in 
accordance with the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the "duty to assist" and includes an enhanced 
"duty to notify" a veteran of information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
also VAOPGCPREC 11-2000 (Nov. 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  This additional 
development especially is necessary in this particular case 
since it is unclear from the current record that the 
effective date for the 100 percent rating for the PTSD will 
be the same date as the effective date of the claim for 
service connection.  Since the RO's March 1996 rating 
decision deciding the 1995 claim never became final, the 
effective date should be the date of receipt of the claim-
September 26, 1995, or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
RO also needs to address the effective date of service 
connection in light of the 1995 claim, for which finality had 
not attached.  And should, per chance, the effective dates of 
service connection and the 100 percent rating be different, 
the RO must discuss whether the veteran is entitled to a 
"staged" rating pursuant to the holding in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Accordingly, these issues concerning the veteran's 
entitlement to an earlier effective date hereby are REMANDED 
to the RO for the following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should give the veteran an 
opportunity to submit or identify medical 
or other evidence showing that he was 
entitled to a 100 percent rating for his 
PTSD prior to October 29, 1999 (i.e., as 
of September 26, 1995).  And after 
securing any necessary authorization to 
permit the release of confidential 
records, the RO should contact the sources 
identified and obtain any additional 
evidence not already of record.

3.  Thereafter, the RO should adjudicate 
the issues of the veteran's entitlement to 
an effective date earlier than October 29, 
1999 (i.e., retroactive to September 26, 
1995), both for the grant of service 
connection and for the assignment of the 
100 percent rating.  And if, per chance, 
the RO determines that different effective 
dates should be assigned for the grant of 
service connection and for the 100 percent 
rating, then the RO must discuss whether 
the veteran is entitled to a "staged" 
rating pursuant to the holding in 
Fenderson v. West, 12 Vet. App. at 126.  
The RO's decision concerning these issues 
must take into account all relevant 
evidence of record, including any 
additional evidence submitted or otherwise 
obtained as a result of the development 
requested above.  The RO also must discuss 
the reasons and bases of its decision, 
applying the facts to the applicable laws, 
regulations, caselaw, and other legal 
authority considered pertinent to the 
veteran's entitlement to an earlier 
effective date.

4.  If the benefits requested by the 
veteran are not granted to his 
satisfaction, then he and his 
representative should be given an 
opportunity to "perfect" and appeal 
concerning his entitlement to an earlier 
effective date by submitting a timely NOD 
in writing-to the RO, and after being 
provided a SOC, by submitting a timely 
Substantive Appeal, e.g., a VA Form 9 or 
equivalent statement-also to the RO.  
Thereafter, if, and only if, he perfects 
an appeal to the Board concerning his 
entitlement to an earlier effective date 
should this issue be returned to the Board 
for further appellate consideration.

The Board intimates no opinion as to the ultimate disposition 
of this issue.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



